Citation Nr: 1751178	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  06-34 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for erectile dysfunction as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1983 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in April 2017 along with several other matters that were decided and are no longer before the Board.  The introduction to the April 2017 decision and remand referenced a rating decision from the RO in Atlanta, Georgia and a previous Board remand that was responsive to the other claims that were finally decided in that decision and that predate the Veteran's claim for this particular issue.  That decision also referenced the Veteran's failure to appear at a July 2015 video conference hearing.  This event also predates the instant claim.  The Veteran's March 2017 VA Form-9, Substantive Appeal regarding the issue in this case indicated that the Veteran did not wish to have a hearing.

The record also shows that the Veteran has filed a Notice of Disagreement (NOD) in October 2017 disputing the propriety of the payment of a portion of his award to a former attorney stemming from a partially favorable August 2017 rating decision.  Ordinarily, the claim would be remanded for the issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, it appears the RO has acknowledged the Veteran's NOD and additional action is pending.  See October 2017 notice letter to Veteran (acknowledging the receipt of his October 2017 NOD).  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim arises from the Veteran's contention that his erectile dysfunction is due to the effects of the medication that he takes for his PTSD.  Pursuant to the remand directives from the April 2017 Board decision and remand, the Veteran was provided with a VA examination that resulted in an opinion that it was less likely than not that his erectile dysfunction condition was either caused or aggravated by the medications he takes to treat his service-connected PTSD.  As part of the rationale for this opinion, the examiner explained that there was "no [claims] file evidence that would indicate that the claimant's erectile dysfunction has been worsened in any way by the claim's use of medications for his psychiatric disorder."  However, the Board observes that an October 2011 VA treatment note identifies the Veteran's mental health medications and hyperlipidemia as possible causes of the Veteran's erectile dysfunction.  Similarly, a November 2013 VA treatment note discusses, along with other measures, "working with [the Veteran's] psychiatrist to change his psych meds to optimize his erections."  Thus, the Board finds that the September 2017 VA opinion is based in part on an incorrect factual premise that there is no evidence in the file that the Veteran's erectile dysfunction is worsened by his medications.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  Consequently, an additional opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any updated/outstanding VA treatment records not already associated with the claims file that are relevant to the Veteran's claim.

2. After the above records development has been completed, return the Veteran's claims file (to include this remand) to the examiner who provided the last VA opinion in September 2017 in order to obtain an addendum opinion and rationale.  If that examiner is no longer available, arrange for an opinion from an appropriate substitute examiner.  If, in the judgment of the examiner, the requested opinion cannot be provided without examining the Veteran, the Veteran should be scheduled for an appropriate examination. For the opinion provided, the examiner should also provide a complete rationale.  

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is either caused or aggravated by the medications he takes to treat his service-connected PTSD.

The examiner should cite to the medical and competent lay evidence of record, including the VA treatment records from October 2011 and November 2013 discussed in the remand above, and explain the rationale for any opinion given.  If, after consideration of all pertinent factors, it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the examiner must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claim on appeal.  If it remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




